Citation Nr: 1453441	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with sciatic compression of the left leg and disc bulge at L4-L5 prior to March 10, 2012.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with sciatic compression of the left leg and disc bulge L4-L5 on or after March 10, 2012.

3.  Entitlement to service connection for myositis of the right pectoralos major.

4.  Entitlement to service connection for shin splints.

5.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1984 and from February 2004 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In February 2013, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona.  A copy of the transcript is of record.  The record was held open for 60 days, and the Veteran submitted a March 2013 private electromyography (EMG) report of the lumbar spine during that time period.

In the August 2011 rating decision, the RO continued a 10 percent rating for the service-connected lumbosacral strain with sciatic compression of the left leg and disc bulge at L4-L5.  In a July 2012 rating decision and statement of the case, the RO determined that there was clear and unmistakable error (CUE) in the August 2011 rating decision.  The RO increased the disability rating to 40 percent, effective January 12, 2011, and assigned a 20 percent rating, effective March 10, 2012.  Because the 40 and 20 percent disability ratings are not the maximum schedular evaluations available, the issues remain on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in February 2011 and March 2012 in connection with his claim for an increased evaluation for his service-connected lumbosacral spine disability.  The February 2011 VA examiner found that he had full sensation and normal motor and reflex evaluations.  The March 2012 VA examiner also noted normal muscle strength, reflex, sensory, and straight leg raising test results of the bilateral lower extremities and concluded the Veteran had no radicular pain or symptoms due to radiculopathy.  However, a December 2012 private treatment record documented the Veteran's complaint of low back pain radiating down the left leg.  A March 2013 private EMG report also revealed a finding of mild left peroneal neuropathy, but no electrodiagnostic evidence of radiculopathy seen in either lower limb.  The Veteran further testified at the February 2013 hearing that he has radiating back pain down both legs, but worse on the left side.  Therefore, the Board finds that an additional VA examination is necessary to ascertain the severity and manifestations of the Veteran's service-connected lumbosacral spine disability.  

Moreover, in a September 2013 rating decision, the RO denied service connection for myositis of the right pectoralos major, shin splints, and gastroenteritis.  The Veteran and his representative submitted a notice of disagreement in October 2013; however, a statement of the case has not been issued.  Therefore, a remand is necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbosacral spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records relevant to the claim.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected lumbosacral spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected back disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability.  In so doing, the examiner should consider the December 2012 private treatment record, March 2013 private EMG report, and the Veteran's February 2013 hearing testimony regarding his neurological symptoms in his lower extremities.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  The AOJ should also issue a statement of the case (SOC) addressing the issues of service connection for myositis of the right pectoralos major, shin splints, and gastroenteritis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


